Citation Nr: 0411260	
Decision Date: 04/29/04    Archive Date: 05/06/04

DOCKET NO.  03-21 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico




THE ISSUE

Entitlement to an increase in a 50 percent rating for an anxiety 
disorder.


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel









REMAND

The veteran served on active duty in the Army from July 1962 to 
June 1964.

The veteran was previously assigned a single 50 percent rating for 
service-connected cavernous hemangioma of the left axilla with an 
anxiety reaction.  A July 2002 RO decision assigned separate 
ratings for this condition, consisting of 50 percent for an 
anxiety disorder and 20 percent for the cavernous hemangioma of 
the left axilla.  The veteran now appeals to the Board of 
Veterans' Appeals (Board), seeking an increase in the 50 percent 
rating for his anxiety disorder.  

The Board notes that subsequent to issuance of the statement of 
the case, additional medical evidence (VA medical records dated 
from 2003) was submitted directly to the Board in September 2003, 
and the veteran has not submitted a waiver with regard to RO 
initial consideration of these records.  Thus the case must be 
returned to the RO for initial consideration of the evidence and 
for a supplemental statement of the case.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed.Cir. 
2003).

Additionally, in his notice of disagreement with the RO's July 
2002 decision, the veteran indicated that he had been receiving 
Social Security Administration (SSA) benefits for his service-
connected condition.  These records have not been associated with 
the claims file, and the RO should obtain them.  

Accordingly, this case is remanded for the following action: 

1.  The RO should contact the SSA and obtain copies of all medical 
and other records considered by the SSA in awarding the veteran 
disability benefits, along with copies of all related SSA 
decisions.

2.  After assuring compliance with the notice and duty to assist 
provisions of the law, the RO should review the claim for an 
increase in a 50 percent rating for an anxiety disorder, and in 
doing so the RO should take into account all evidence submitted 
since the statement of the case (including the evidence submitted 
directly to the Board).  If the claim is denied, the veteran and 
his representative should be provided with a supplemental 
statement of the case, and given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



